Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 1 of 35



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. ____________-CIV-___________/____________


  PRISGAR DE SUZE, an individual,

          Plaintiff,

  vs.

  MARRINSON GROUP, INC.,
  a Florida Corporation, d/b/a MANOR PINES,

        Defendant.
  ___________________________________________/

                                           COMPLAINT

          1.      Plaintiff, PRISGAR DE SUZE (hereinafter referred to as “Plaintiff” and “DE

  SUZE”), was an employee of Defendant, MARRINSON GROUP, INC., a Florida Corporation

  d/b/a MANOR PINES, and brings this action against Defendant for violations of the Americans

  with Disabilities Act of 1990, 42 U.S.C. §12101 et seq., as amended through the ADA

  Amendments Act of 2008, P.L. 110-325, § 2, 122 Stat. 3553 (the “ADAAA”).

          2.      DE SUZE is an individual residing in Broward County, Florida, within the

  jurisdiction of this Court.

          3.      Defendant,    MARRINSON      GROUP,     INC.    (hereinafter   referred   to   as

  “MARRINSON GROUP” and “Defendant”), has at all times material to this Complaint owned

  and operated a skilled nursing facility and rehabilitation center doing business as MANOR PINES

  located at 1701 N.E. 26th Street, Fort Lauderdale, Florida 33305 in Broward County, Florida,

  within the jurisdiction of this Court.




                                                1
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 2 of 35



          4.     Jurisdiction is conferred on this Court by 28 U.S.C. §1332, §1337, and 29 U.S.C.

  §12101.

          5.     Venue is proper in this Court pursuant to 28 U.S.C. §1391 because all of the events,

  or a substantial part of the events, giving rise to this action, occurred in Broward County, Florida,

  within the jurisdiction of the United States District Court for the Southern District of Florida, Fort

  Lauderdale Division.

          6.     At all times material to this action, DE SUZE was an “employee” of MARRINSON

  GROUP within the meaning of the ADAAA, 42 U.S.C. §12111(4),

          7.     At all times material to this action, MARRINSON GROUP was an “employer” of

  DE SUZE within the meaning of the ADAAA, 42 U.S.C. §12111(5), and the FCRA, F.S.

  §760.02(7), because Defendant was a business engaged in interstate commerce and had Fifteen

  (15) or more employees in each of Twenty (20) or more calendar weeks in the current or preceding

  year.

          8.     In approximately 2011 or 2012, MARRINSON GROUP hired DE SUZE as a

  Porter-Custodian at the MANOR PINES skilled nursing facility and rehabilitation center located

  at 1701 N.E. 26th Street, Fort Lauderdale, Florida 33305.

          9.     At all times material to this action, DE SUZE was an individual with one or more

  chronic medical conditions, including but not necessarily limited to multiple myeloma, a cancer

  of the blood cells, 1 which affects, inter alia, Plaintiff’s hemic, immune, and musculoskeletal

  systems, and which caused medically related absences throughout the course of DE SUZE’s

  employment with MARRINSON GROUP between approximately January 2019 and May 2019.



  1
   DE SUZE was first diagnosed with multiple myeloma in approximately 2009 when he was Fifty-
  Nine (59) years of age and successfully worked for more than the next ten (10) years despite
  Plaintiff’s cancer.


                                                    2
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 3 of 35



          10.     At all times material to this action, including but not necessarily limited to between

  approximately January 2019 and May 2019, DE SUZE’s primary duties for MARRINSON

  GROUP at the MANOR PINES skilled nursing facility and rehabilitation center consisted of

  custodial work, namely: (a) emptying trash bins and taking out the trash; and (b) cleaning the

  floors of the facility.

          11.     Significantly, the performance of DE SUZE’s essential duties between

  approximately January 2019 and May 2019 as a Porter-Custodian for MARRINSON GROUP at

  MANOR PINES did not require Plaintiff to regularly lift more than ten (10) pounds, as DE SUZE

  instead regularly took out trash bags and worked with trash bins that were not heavy items and

  even the floor buffer that was used sometimes once or twice per week was equipment that Plaintiff

  was fully capable of pushing in the facility.

          12.     In or around approximately December 2018-January 2019, DE SUZE began

  experiencing physical symptoms because of Plaintiff’s multiple myeloma, including by way of

  example, back problems, in connection with which DE SUZE sought medical leave under the

  Family and Medical Leave Act (FMLA).

          13.     On or around January 30, 2019, MARRINSON GROUP notified DE SUZE in

  writing that he was eligible for medical leave from his employment under the FMLA.

          14.     On or around February 18, 2019, the “Certification of Healthcare Provider Form”

  provided to DE SUZE by MARRINSON GROUP in connection with Plaintiff’s FMLA leave was

  completed by Dr. Sondra Aiken, board certified Internal Medicine, see Exhibit A, in which

  Certification Dr. Aiken documented that, inter alia: (a) DE SUZE was experiencing possible bone

  deterioration from steroidal treatment for Plaintiff’s multiple myeloma leading to vertebrae

  fractures and back pain for which Plaintiff would be receiving an orthopedic evaluation and pain




                                                    3
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 4 of 35



  management; (b) the only job function DE SUZE was then unable to perform was “lifting”; and

  (c) FMLA leave through a reduced work schedule of four (4) hours per day four (4) days per week

  between approximately January 2019 and March 2019.

         15.     In March 2019, DE SUZE was absent from his employment with MARRINSON

  GROUP on FMLA leave for approximately four (4) weeks while Plaintiff received in-patient

  treatment at Baptist Hospital as a result of Plaintiff’s multiple myeloma and associated back

  problems and medical condition.

         16.     In early April 2019, DE SUZE began undergoing a course of chemotherapy for

  Plaintiff’s multiple myeloma.

         17.     On or around April 4, 2019, MARRINSON GROUP notified DE SUZE that his

  twelve (12) weeks of eligible medical leave under the FMLA would purportedly be expiring on

  April 19, 2019 and Plaintiff needed to: (a) contact Defendant immediately about returning to work;

  (b) request an extended medical leave due to any inability to return to work because of his medical

  condition; or (c) resign due to his inability to return to work.

         18.     On or around April 17, 2019, DE SUZE requested an accommodation from

  MARRINSON GROUP for his multiple myeloma and related medical conditions in the form of a

  brief extension of time off and/or accommodating Plaintiff’s work schedule, and on April 17 or

  18, 2019, another “Certification of Healthcare Provider Form” for DE SUZE was sent to

  MARRINSON GROUP from Plaintiff’s treating hematology-oncology provider at Baptist

  Hospital-Miami Cancer Institute, see Exhibit B, in which Certification Defendant was notified,

  inter alia, DE SUZE: (a) had previously been hospitalized from March 1-29, 2019; (b) was then

  capable of performing light duty work but should not “lift/pull” anything greater than ten (10)




                                                     4
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 5 of 35



  pounds; and (c) was undergoing chemotherapy treatments that could cause severe fatigue and

  cytotoxic side effects which include immunosuppression.

         19.     On or around May 10, 2019, DE SUZE provided MARRINSON GROUP with a

  Return to Work letter dated May 10, 2019 from Dr. Claudia Paba Prada at Baptist Hospital-Miami

  Cancer Institute in which Defendant was notified, inter alia, that DE SUZE could return to work

  on May 13, 2019. See Exhibit C.

         20.     More specifically, on or around May 10, 2019, DE SUZE went, in uniform, to the

  MANOR PINES facility and Plaintiff showed his supervisor, Steven Jones, MARRINSON

  GROUP’s Housekeeping Director at MANOR PINES, the May 10th Return to Work letter from

  Baptist Hospital-Miami Cancer Institute (Exhibit C), but Jones first directed DE SUZE to bring

  the Return to Work Letter to Bill Savage, Defendant’s Director at MANOR PINES, who made a

  copy of the Letter, and Jones subsequently refused to allow Plaintiff to work and instead told

  Plaintiff to call him in approximately one week.

         21.     However, when DE SUZE called Jones approximately one week later by May 17,

  2019, Jones informed Plaintiff that MARRINSON GROUP had no place to put Plaintiff to work

  and DE SUZE’s employment with Defendant was terminated.

         22.     At all times material to this action, DE SUZE satisfactorily performed his essential

  job duties as a Porter-Custodian for MARRINSON GROUP.

         23.     At all times material to this action, DE SUZE suffered from one or more “physical

  impairments” within the meaning of the ADA, 29 C.F.R. §1630.2(h)(1), as a result of DE SUZE’s

  multiple myeloma, back condition, and resulting medical issues which were ongoing between

  approximately January 2019 and May 2019, including but not limited to Plaintiff suffering from a




                                                     5
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 6 of 35



  physiological disorder or condition affecting one or more of DE SUZE’s body systems including

  but not necessarily limited to DE SUZE’s hemic, immune, and musculoskeletal systems.

         24.     MARRINSON GROUP failed to provide DE SUZE with a reasonable

  accommodation for Plaintiff’s disability and medical conditions and Defendant instead subjected

  DE SUZE to discrimination, disparate treatment, and retaliation because of DE SUZE’s conditions

  by Defendant, inter alia: (a) denying DE SUZE’s request for a reasonable accommodation for

  Plaintiff’s disability; and (b) terminating DE SUZE’s employment in May 2019 based upon false

  and/or pretextual grounds because of Plaintiff’s disability and/or in retaliation for Plaintiff having

  sought an accommodation and/or otherwise exercised his rights under the ADA, all in violation of

  the ADA.

         25.     The reasons proffered by MARRINSON GROUP in May 2019 for terminating DE

  SUZE’s employment were false and known to be false by Defendant at the time of Plaintiff’s

  termination and instead were a pretext for disability discrimination and retaliation against DE

  SUZE in violation of the ADA.

                      EXHAUSTION OF ADMINISTRATVIE REMEDIES

         26.     On January 29, 2020, DE SUZE filed a Charge of Discrimination with the United

  States Equal Employment Opportunity Commission (EEOC) and Florida Commission for Human

  Relations (FCHR) Charge No. 510-2020-02259 alleging that he had been subjected to disability

  discrimination and retaliation in violation of the Americans with Disabilities Act and the Florida

  Civil Rights Act. A copy of DE SUZE’s Charge of Discrimination is attached hereto as Exhibit D.

         27.     On or around May 8, 2020, the EEOC issued a Dismissal and Notice of Suit Rights

  to DE SUZE in connection with Charge No. 510-2020-02259. See Exhibit E.




                                                    6
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 7 of 35



         28.     DE SUZE’s Complaint in this action is being filed with the Court on June 23, 2020

  within Fort-Five (45) days of DE SUZE’s receipt in May 2020 of the EEOC’s Dismissal and Notice

  of Suit Rights for Charge No. 510-2020-02259.

                                      COUNT I
                     DISABILITY DISCRIMINATION IN VIOLATION OF
                        THE AMERICANS WITH DISABILITIES ACT

         Plaintiff, PRISGAR DE SUZE, reasserts and reaffirms the allegations of Paragraphs 1

  through 28 as if fully set forth herein and further states that this is an action against MARRINSON

  GROUP, INC. for disparate treatment and disability discrimination in violation of the Americans

  with Disabilities Act of 1990, 42 U.S.C. §12101 et seq., as amended through the ADA

  Amendments Act of 2008, P.L. 110-325, § 2, 122 Stat. 3553. (“ADAAA”).

         29.     The Americans with Disabilities, the ADA and ADAAA, 42 U.S.C. §12112(a),

  prohibits discrimination “against a qualified individual on the basis of disability in regard to job

  application procedures, the hiring, advancement, or discharge of employees, employee

  compensation, job training, and other terms, conditions, and privileges of employment.

         30.     At all times material to this action, DE SUZE suffered from multiple myeloma and

  other medical conditions which affected Plaintiff’s hemic, immune, and musculoskeletal systems

  and which manifested physical problems during DE SUZE’s employment with MARRINSON

  GROUP between approximately January 2019 and May 2019.

         31.     At all times material to this action, DE SUZE suffered from one or more “physical

  impairments” within the meaning of the ADA and ADAAA, 29 C.F.R. §1630.2(h)(1), as a result

  of multiple myeloma or other physiological disorders or conditions which affected DE SUZE’s

  hemic, immune, and musculoskeletal systems.

         32.     At all times material to this action, DE SUZE was substantially limited in one or

  more “major life activities” within the meaning of the ADA and ADAAA, 29 C.F.R. §1630.2(i),


                                                   7
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 8 of 35



  including but not necessarily limited to lifting, as well as the operation of one or more of Plaintiff’s

  major bodily functions including but not necessarily limited to functions of DE SUZE’s hemic,

  immune, and musculoskeletal systems.

          33.     At all times material to this action, DE SUZE was an individual with a “disability”

  as defined by the ADA and ADAAA, 42 U.S.C. § 12102(1), because Plaintiff (a) suffered physical

  impairments that substantially limited one or more major life activities; (b) had a record of such

  impairments; and/or (c) was regarded by MARRINSON GROUP as a person with such

  impairments.

          34.     At all times material to this action, DE SUZE had to endure substantial limitations

  as a result of multiple myeloma and Plaintiff’s related medical conditions within the meaning of

  the ADA and ADAAA, 29 C.F.R. §1630.2(j), because DE SUZE’s conditions substantially limited

  Plaintiff’s ability to perform one or more major life activities—including but not necessarily

  limited to lifting—as compared to most people in the general population.

          35.     At all times material to this action, DE SUZE has been “disabled” within the

  meaning of the ADA and ADAAA, 42 U.S.C. §12102(1)(A), because DE SUZE’s chronic multiple

  myeloma and related medical conditions are actual physical impairments that substantially limit

  one or more of DE SUZE’s major life activities.

          36.     In addition, at all times material to this action, DE SUZE has also been “disabled”

  within the meaning of the ADA and ADAAA, 42 U.S.C. §12102(1)(C), because DE SUZE was

  regarded by MARRINSON GROUP as having a physical impairment that substantially limited

  one or more of his major life activities as a result of DE SUZE’s multiple myeloma and related

  medical conditions.




                                                     8
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 9 of 35



         37.     At all times material to this action, DE SUZE was a “qualified individual” as that

  term is defined by the ADA and ADAAA, 42 U.S.C. §12111(8), because Plaintiff was able to

  satisfactorily perform the essential functions of his job as a Porter-Custodian for MARRINSON

  GROUP between approximately January 2019 and May 2019 with or without reasonable

  accommodation by Defendant.

         38.     At all times material to this action, DE SUZE was a “qualified individual with a

  disability” within the meaning of the ADA and ADAAA, 29 C.F.R. §1630.2(m) and 42 U.S.C.

  §12111(8), because DE SUZE possessed the requisite skill and experience to carry out his duties

  for MARRINSON GROUP between approximately January 2019 and May 2019, and DE SUZE

  likewise was capable of performing the essential functions of his job despite DE SUZE’s disability,

  with or without reasonable accommodation(s) by MARRINSON GROUP.

         39.     Further, DE SUZE was also qualified for his job with MARRINSON GROUP

  between approximately January 2019 and May 2019 within the meaning of the ADA and ADAAA,

  42 U.S.C. §12111(8) & (9), even in the face of the impact of DE SUZE’s multiple myeloma and

  chronic medical conditions because MARRINSON GROUP could have and should have provided

  DE SUZE with reasonable accommodation(s) including but not limited to time off, modified work

  schedule(s), and/or breaks from work because of Plaintiff’s medical conditions.

         40.     On multiple occasions between approximately January 2019 and May 2019,

  MARRINSON GROUP subjected DE SUZE to disparate treatment and discrimination in violation

  of 42 U.S.C. §12112 which was motivated by DE SUZE’s disability and Defendant discriminated

  against DE SUZE because of his disability in violation of 42 U.S.C. §12112, including but by

  MARRINSON GROUP, inter alia: (a) denying DE SUZE’s request for a reasonable

  accommodation for Plaintiff’s disability; and (b) terminating DE SUZE’s employment in May




                                                  9
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 10 of 35



   2019 based upon false and/or pretextual grounds because of Plaintiff’s actual or perceived

   disability.

           41.    MARRINSON GROUP terminated DE SUZE’s employment in May 2019 because

   of DE SUZE’s actual and/or perceived disability, in violation of 42 U.S.C. §12112(a).

           42.    The reasons proffered by MARRINSON GROUP in May 2019 for terminating DE

   SUZE’s employment were false and a pretext for discrimination against DE SUZE because of his

   disability in violation of 42 U.S.C. §12112(a).

           43.    MARRINSON GROUP knowingly and willfully engaged in conduct prohibited by

   the ADA and ADAAA against DE SUZE because of his disability so as to discourage, dissuade

   and/or otherwise dishearten DE SUZE.

           44.    DE SUZE’s actual and/or perceived disability was a motivating factor in

   MARRINSON GROUP’s decision to terminate DE SUZE’s employment in May 2019, in violation

   of 42 U.S.C. §12112.

           45.    MARRINSON GROUP’s violations of the ADA and ADAAA were intentional and

   were done with malice or reckless indifference to DE SUZE’s rights guaranteed under the laws of

   the United States.

           46.    DE SUZE has suffered and continues to suffer loss of earnings, emotional distress,

   loss of self-esteem and other injuries as a direct result of MARRINSON GROUP’s violations of

   the ADA and ADAAA.

           47.    DE SUZE has retained the undersigned counsel to represent him in this action and

   pursuant to 42 U.S.C. §12205, DE SUZE is entitled to recover all reasonable attorneys’ fees and

   costs from MARRINSON GROUP.




                                                     10
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 11 of 35



           WHEREFORE, Plaintiff, PRISGAR DE SUZE demands judgment against Defendant,

   MARRINSON GROUP, INC., for back pay, employment benefits, other compensation including

   bonuses, compensatory damages, punitive damages, equitable relief including but not limited to

   reinstatement and/or front pay, injunctive relief, interest, attorneys’ fees, costs, expert fees and

   such other and further relief as this Honorable Court deems proper.

                                COUNT II
    RETALIATION IN VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

           Plaintiff, PRISGAR DE SUZE, reasserts and reaffirms the allegations of Paragraphs 1

   through 28 as if fully set forth herein and further states that this is an action against MARRINSON

   GROUP, INC. for Retaliation in violation of the Americans with Disabilities Act, 42 U.S.C.

   §12203, as amended through the ADA Amendments Act of 2008, P.L. 110-325, § 2, 122 Stat.

   3553.

           48.    The Americans with Disabilities, ADA and ADAAA, 42 U.S.C. §12203(a),

   provides that: “No person shall discriminate against any individual because such individual has

   opposed any act or practice made unlawful by this chapter or because such individual made a

   charge, testified, assisted or participated in any manner in an investigation, proceeding or hearing

   under this chapter.”

           49.    Similarly, the ADA and ADAAA also provide, 42 U.S.C. §12203(b), that it shall

   “be unlawful to coerce, intimidate, threaten, or interfere with any individual in the exercise or

   enjoyment of, or an account of his or her having exercised or enjoyed, or on account of his or her

   having aided or encouraged any other individual in the exercise or enjoyment of, any right granted

   or protected by this chapter.”

           50.    At all times material to this action, DE SUZE was an individual with a “disability”

   as defined by the ADA and ADAAA, 42 U.S.C. § 12102(1), because Plaintiff (a) suffered physical



                                                   11
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 12 of 35



   impairments that substantially limited one or more major life activities; (b) had a record of such

   impairments; and/or (c) was regarded by MARRINSON GROUP as a person with such

   impairments.

          51.     DE SUZE was at all times material to this action a “qualified individual” as that

   term is defined by the ADA and ADAAA, 42 U.S.C. §12111(8), because Plaintiff was able to

   satisfactorily perform the essential functions of his job as a Porter-Custodian for MARRINSON

   GROUP between approximately January 2019 and May 2019 with or without reasonable

   accommodation.

          52.     DE SUZE engaged in statutorily protected activity under the ADA and ADAAA on

   multiple occasions between approximately January 2019 and May 2019 by, inter alia, DE SUZE

   exercising or attempting to exercise or enjoy his rights under the ADA, including but not limited

   to: (a) requesting an accommodation for his disability; (b) submitting the April 2019 “Certification

   of Healthcare Provider Form” in connection with his disability; and (c) communicating to both

   Steven Jones and Bill Savage about DE SUZE’s repeated attempts to resume working in May 2019

   at MANOR PINES.

          53.     MARRINSON GROUP subjected DE SUZE to adverse employment actions

   including but not necessarily limited to terminating DE SUZE’s employment in May 2019 based

   upon false and/or pretextual grounds because of Plaintiff’s good faith objection to discrimination

   because of an actual or perceived disability, all because DE SUZE engaged in statutorily protected

   activity under the ADA and ADAAA.

          54.     MARRINSON GROUP’s retaliatory actions against DE SUZE constitute

   violations of the ADA and ADAAA, which prohibits employers from discriminating against an

   individual because he has opposed any act or practice made unlawful under the ADA/ADAAA,




                                                   12
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 13 of 35



   42 U.S.C. §12203(a), and also prohibits employers from coercing, intimidating, threatening, or

   interfering with any individual in the exercise or enjoyment of rights under the ADA/ADAAA on

   account of him having exercised or enjoyed or attempted to exercise or enjoy such rights, 42 U.S.C.

   §12203(b).

          55.     MARRINSON GROUP’s termination of DE SUZE’s employment in May 2019

   was unlawful retaliation in violation of 42 U.S.C. §12203 because of Plaintiff’s request for

   accommodations and Plaintiff’s good faith objections to and complaints about MARRINSON

   GROUP’s disparate treatment and disability discrimination, in violation of the ADA.

          56.     The fact that DE SUZE engaged in activity protected by the ADA was a motivating

   factor in MARRINSON GROUP’s termination of Plaintiff’s employment in May 2019, in

   violation of 42 U.S.C. §12203.

          57.     The reasons proffered by MARRINSON GROUP in May 2019 for terminating DE

   SUZE’s employment were a pretext for unlawful retaliation against DE SUZE in violation of 42

   U.S.C. §12203.

          58.     As a direct and proximate result of MARRINSON GROUP’s unlawful retaliation

   against DE SUZE in violation of the ADA, Plaintiff has suffered damages and has been deprived

   of job-related economic benefits, all in amounts to be established at trial.

          59.     MARRINSON GROUP’s actions have caused DE SUZE to suffer damages for

   emotional distress, mental anguish, loss of enjoyment of life, and other non-pecuniary losses.

          60.     MARRINSON GROUP’s actions were undertaken intentionally, willfully, and

   maliciously with respect to, or with malice and/or reckless disregard for, DE SUZE’s federally

   protected rights under the ADA, as a result of which Plaintiff is entitled to punitive damages from

   Defendant.




                                                    13
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 14 of 35



          61.     Pursuant to 42 U.S.C. §12205, DE SUZE is entitled to recover all reasonable

   attorneys’ fees and costs from Defendant’s as a result of MARRINSON GROUP’s violations of

   the ADA’s anti-retaliation provisions.

          WHEREFORE, Plaintiff, PRISGAR DE SUZE, demands judgment against Defendant,

   MARRINSON GROUP, INC., for back pay, employment benefits, other compensation including

   bonuses, compensatory damages, punitive damages, equitable relief including but not limited to

   reinstatement and/or front pay, injunctive relief, interest, attorneys’ fees, costs, expert fees and

   such other and further relief as this Honorable Court deems proper.

                                       JURY TRIAL DEMAND

          PRISGAR DE SUZE demands trial by jury on all issues so triable.


   Dated: June 23, 2020                          Respectfully submitted,

                                         By:     s/KEITH M. STERN
                                                 Keith M. Stern, Esquire
                                                 Florida Bar No. 321000
                                                 E-mail: employlaw@keithstern.com
                                                 LAW OFFICE OF KEITH M. STERN, P.A.
                                                 80 S.W. 8th Street, Suite 2000
                                                 Miami, Florida 33132
                                                 Telephone: (305) 901-1379
                                                 Facsimile: (561) 288-9031
                                                 Attorneys for Plaintiff




                                                   14
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 15 of 35




                    EXHIBIT A
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 16 of 35
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 17 of 35
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 18 of 35
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 19 of 35
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 20 of 35
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 21 of 35




                    EXHIBIT B
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 22 of 35
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 23 of 35
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 24 of 35
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 25 of 35
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 26 of 35
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 27 of 35
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 28 of 35
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 29 of 35
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 30 of 35




                    EXHIBIT C
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 31 of 35
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 32 of 35




                    EXHIBIT D
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 33 of 35
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 34 of 35




                    EXHIBIT E
Case 0:20-cv-61226-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 35 of 35
